
	

114 HR 4458 IH: To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit M13.
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4458
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Sanford introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit M13.
	
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System map
 (a)In generalThe map included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit M13 in South Carolina is hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Unit M13 and dated _____.
 (b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
